MAUCK, J.
1. Appeal bond, filed .after period prescribed by Section 12226 GC. is wholly ineffective.
2. Power to amend any process by adding or striking names of parties or correcting mistake, granted court under 11363 GC. is to be exercised liberally.
3. Where time is of essence of an act, court cannot by amendment avoid effect of statute prescribing time limit.
4. Appeal bond is based on consideration that it stays right to immediately realize on judgment, and, where filed long before decree was entered in violation of 12226 GC. it is. void, and court cannot, under 11363 GC. permit defendants to change, renew, or give new bond, or substitute a different date for filing so as to bring bond within statutory period for filing bond.
(Middleton, J., concurs. Sayre, PJ., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.